Citation Nr: 0208698	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  93-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation greater than 50 percent prior 
to December 11, 1996 for post traumatic stress disorder 
(PTSD).

2. Entitlement to an evaluation in excess of the currently 
assigned 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that continued a 30 percent evaluation for 
service-connected PTSD.  The veteran subsequently perfected 
this appeal.

In October 1995, the Board remanded this claim for additional 
development.  Upon completion of the required development, 
the RO increased the evaluation for service-connected PTSD to 
50 percent, effective August 2, 1991.  In February 1999, the 
Board again remanded this claim for additional development.  
In July 1999, the RO increased the evaluation for service-
connected PTSD to 70 percent, effective December 11, 1996.  
In November 1999, the Board denied an evaluation greater than 
50 percent prior to December 11, 1996 and denied an 
evaluation in excess of 70 percent.

Following a Joint Motion for Remand, the Court of Appeals for 
Veterans Claims (Court) issued a May 2000 Order vacating the 
Board's November 1999 decision.  In January 2001, the Board 
remanded this claim for additional development.  The case has 
since returned to the Board.






FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. For the period prior to September 18, 1996, the veteran's 
PTSD was productive of no more than considerable social 
and industrial impairment.  

3. For the period beginning September 18, 1996, the veteran's 
PTSD is productive of severe social and industrial 
impairment.  The veteran exhibits deficiencies in most 
areas due to difficulty in adapting to stressful 
circumstances and the inability to establish and maintain 
effective relationships.  The veteran's PTSD is not 
productive of virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms, inability to 
obtain or retain employment, or total occupational and 
social impairment.

4. The veteran's current full-time employment as a janitor 
does not constitute marginal employment.

5. The veteran's PTSD is not unusual, does not require 
frequent hospitalizations, and does not cause marked 
interference with employment other than that contemplated 
within the schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
PTSD for the period prior to September 18, 1996 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.129, 4.132, Diagnostic Code 9411 (1996).  

2. For the period from September 18, 1996, the criteria for a 
70 percent evaluation (but no higher) for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.129, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the April 1992 
statement of the case (SOC), the September 1998 rating 
decision, the July 1999 rating decision, the July 1999 
supplemental statement of the case (SSOC), and the January 
2002 SSOC, of the laws and regulations regarding the 
evaluation of PTSD.  The Board concludes that the discussions 
in the rating decisions, the SOC, and the SSOC's, adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a letter dated in June 2001 
which described VA's duty to assist, what the evidence must 
show to establish an increased evaluation, what has been done 
to help with his claim and what information or evidence was 
still needed.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran has not identified additional records that need 
to be obtained.  Additionally, in connection with this claim, 
the veteran has undergone numerous VA examinations and a 
Social and Industrial Survey.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran was originally granted service connection for 
PTSD in October 1981 and assigned a 10 percent evaluation 
effective April 29, 1981.  In December 1983, the evaluation 
was increased to 30 percent, also effective April 29, 1981.  
In September 1998, the evaluation was increased to 50 percent 
effective August 2, 1991.  In July 1999, the evaluation was 
increased to 70 percent effective December 11, 1996.  

The evidence for consideration includes the report of a 
December 1990 VA examination which included a diagnosis of 
PTSD, unchanged.  The veteran reported PTSD symptoms such as 
flashbacks, panic attacks and nightmares.  No major cognitive 
deficits were noted and insight was fair.

The veteran underwent a VA psychiatric examination in October 
1991.  The veteran continued to describe nightmares, 
flashbacks, survival guilt, depression, hyperalterness, 
difficulty controlling anger, and fear of losing impulse 
control.  He believed that he was not as well as before, and 
he felt depressed almost continuously.  He was unable to be 
around people and was afraid of losing control of his anger 
and hurting someone.  He experienced panic attacks when he 
had flashbacks.  Thoughts of Vietnam had been continuous 
since Desert Storm.  The veteran had been attending school 
but stopped due to his depression.  He complained of sleep 
loss due to nightmares and was unable to sleep without 
dreaming.  He felt like he needed to go on patrol in his 
nightmares and he heard people calling him a murderer.

On examination, the veteran had a low emotional tone and 
dejected affect.  Personal hygiene was adequate.  He dwelt on 
the subject of his depression, impulse control, and anxiety 
as increasing.  He had suicidal thoughts.  It had been ten 
years since he held a job and he was resigned to being 
unemployed.  There was no loss of reality testing or major 
cognitive deficits noted.  Diagnosis was PTSD, unchanged.

The veteran and his wife appeared at a hearing before a 
hearing officer at the RO in September 1992.  He indicated 
that he had not received treatment related to his PTSD since 
1991.  The veteran testified that he had trouble controlling 
his anger and that this made his children afraid of him.  
Except for some relatives, he did not like company in the 
house.  The veteran reported that he got into arguments 
easily.  He experienced nightmares four to five times a week, 
which were often about Vietnam.  The veteran had flashbacks 
about being at a listening post in Vietnam.  On occasion, he 
would feel the need to be by himself and would go off camping 
alone.  He noted difficulty in finding work.  The veteran's 
wife testified that they had been together for about 20 years 
and that the veteran exhibited difficulty sleeping and 
controlling his anger.

The veteran underwent another VA psychiatric examination in 
September 1996.  The veteran was noted to be employed as a 
janitor for the State for approximately two years.  His job 
appeared to be a sheltered position, in that he was able to 
work at night, completely unsupervised and in a solitary 
activity without interpersonal interaction.  It was noted 
that the veteran previously did not function well when 
attempting to work as a member of a team or go to school.  
Subjective complaints included an inability to be around 
people and dreams about his combat experiences.  

Objectively, personal hygiene and grooming were good and the 
veteran did not appear to be over reporting his symptoms.  
Cognitive capacities were reasonably good and there did not 
appear to be any underlying organic issues involved.  The 
veteran was in a long-standing marriage and had six children.  
He felt a need to get away from them at least two to three 
nights a week and would camp out alone.  He reported that he 
does not attend his children's school functions because of 
crowds and did not like to have his back to people when 
eating in a restaurant.  The veteran described a considerable 
lack of trust and moderate degree of paranoia associated with 
interacting with people in general.  He avoided contact with 
his family of origin and had chronic marital difficulties.  
His mood appeared more stabilized.  There was a credible 
history for hypervigilance, intrusiveness, and extreme 
avoidance, which appeared to result in severe limitations 
socially.  Occupationally, he worked 40 hours a week in a 
solitary position without supervision.  Working at night 
prevented nightmares and intrusive recollections.  

Diagnosis was PTSD.  Global Assessment of Functioning (GAF) 
scale was estimated at 45.  The examiner opined that the 
veteran was having serious to severe problems in all areas of 
functionality in his life.  For all practical purposes he was 
socially totally isolated although he was able to work in a 
protected work environment.

An additional VA examination was conducted in December 1996.  
The veteran reported continued nightmares, hypervigilance, 
social isolation, sleep onset insomnia, suicidal ideation, 
and autonomic reactivity.  The veteran further reported that 
his ability cope with his problems had improved over the past 
three years, and he was able to function in his daily life if 
he kept his contacts with other people to a minimum.  He 
remained married, with three teenagers at home.  The 
veteran's wife and children troubled him greatly and he could 
not handle being around them for extended periods.  Verbal 
struggles were reduced because he worked evenings and 
interacted with them only occasionally.  He stayed in a 
trailer on his property two to three nights a week in order 
to be away from everybody.  Employment as an evening janitor 
kept the veteran out of contact with others on the job and he 
attributed this isolation as the reason for his employment 
longevity.  It was noted that the veteran completed three and 
a half years of college and was considerably underemployed.  

On examination, the veteran was oriented without cognitive 
deficits.  He was well dressed and groomed.  Motor behavior 
and speech were normal.  Mood was stable without reported 
dysphoria but low self image continued.  The veteran had one 
to two nightmares per week with 50 to 75 percent of these 
concerning his war experience.  Stream of thought and 
abstract thinking were stable, although thought content was 
somewhat circuitous and tended toward catastrophic thinking.  
Impulse control was improved.

The examiner stated in summary that the veteran appeared to 
have balanced multiple forces in his life, and was now 
managing successfully in spite of his continued 
symptomatology.  PTSD continued to limit his ability to be 
around others, to remain a constant figure in his family, and 
to accept employment at or near the level for which he was 
trained.  Symptoms appeared to be well compensated for in his 
current lifestyle.  Diagnoses included chronic PTSD.  Current 
GAF was estimated at 65.

The veteran underwent another VA examination in May 1999.  
The veteran was not taking any medication or involved in any 
therapy for his PTSD.  He had been employed in his janitorial 
position for six years.  This was noted to be a unique 
position in that he worked a night shift essentially alone, 
and did not have to frequently interact with anyone, 
including his supervisor.  The examiner stated that the 
veteran was apparently generally successful in his position 
but likely could not function in a more routine job.  The 
veteran was currently separated from his wife, at least in 
part due to his tendency toward isolation, poor interpersonal 
skills, and an inability to form a close bond with either his 
wife or his children.  He continued to live in the same town 
with his family and to get along on visits, but they were not 
particularly close.  His last close friend had committed 
suicide in 1985 and he described himself as a loner with no 
close friendships since that time.  The veteran occasionally 
enjoyed fishing and camping but did these things alone.  He 
could not remember the last time he went to the theater or a 
restaurant and did not feel safe in these environments.  The 
veteran thought of Vietnam daily and had intrusive thoughts 
and nightmares about combat.  He had heard voices almost to 
the degree of auditory hallucinations in the past but clearly 
understood that these were not real voices.  The veteran felt 
nervous and unsafe but slept better due to his sleeping 
during the daytime as a result of his job.  He had not 
experienced any remissions of his disability and continued to 
have severe social impairment.

On examination, the veteran was neatly groomed and dressed.  
Affect was flat but he was pleasant enough.  The veteran was 
clearly disturbed when relating memories to the examiner.  
Memory and cognition were intact, although there were some 
problems with concentration.  The veteran was alert and 
oriented.  He denied any thoughts of harm to self or others, 
and did not exhibit any frank psychotic symptoms, although on 
closer questioning he endorsed a belief in some special 
powers.  On questioning about other psychotic symptoms, he 
did not exhibit other delusional material or hallucinatory 
phenomenon, past or present.  He endorsed most of the typical 
PTSD symptoms including intrusive thoughts, hypervigilance, 
social isolation, mood instability and emotional numbing.  
The examiner stated that the veteran's symptoms caused very 
severe social and interpersonal disability, but noted that he 
was lucky to have found such a unique working environment and 
that it was not likely he could function in the most usual 
job situations.  Examination revealed no impairment of 
thought process or communication, no inappropriate behavior, 
no suicidal ideation, no obsessive or ritualistic behavior, 
no depression, and no impaired impulse control.  Sleep 
impairment was quite notable.  Diagnosis was PTSD, prolonged 
and chronic.  GAF was estimated at 45.

A February 2001 report from Lakeside Counseling indicates the 
veteran was referred by his primary physician for anxiety and 
depression with an existing PTSD diagnosis.  The veteran was 
evaluated on three separate occasions.  It was noted that the 
veteran has worked as a janitor on the evening shift for 7 
years.  Current stressors come from his job, family and 
financial concerns.  The veteran reported being harassed at 
work for no apparent reason and becomes agitated, upset and 
unable to let go of his emotions.  He reported "snapping" a 
lot lately, especially with his family.  Reported 
symptomatology included nightmares, insomnia, lack of 
appetite, withdrawing from all social contact and ongoing 
worry and anxiety. 

The examiner (a licensed clinical professional counselor) 
noted that the veteran came across as intelligent and aware 
but was obviously anxious and agitated.  The veteran showed 
insight into his problems but was overwhelmed by 
circumstances.  The veteran worked hard at his job and was 
trying hard to improve his emotional stability.  It was the 
examiner's opinion that his condition is no better than it 
has been in years past and may even be deteriorating due to 
work and family stress, as well as lack of ongoing treatment.

The most recent VA PTSD examination was in February 2001.  
The veteran's C-file was reviewed and a 90-minute clinical 
interview was conducted.  The examination was apparently 
conducted by the same provider as the May 1999 examination.  
By way of introduction, the examiner commented that the 
veteran's condition seems to have changed little since 1999.  
It was noted that the veteran is receiving counseling at 
Lakeside Counseling Center and has been started on 
medication.  The veteran believes that the counseling and 
medication are helping him to a small degree.  The examiner 
noted that although his affect continues to be mildly 
depressed and anxious, he was more reactive and made better 
eye contact than on the last examination.  

The veteran reported continued intrusive thoughts about 
Vietnam and difficulty sleeping.  He continues to have 
generalized anxiety symptoms, hypervigilance, increased 
startle response, and survivor guilt.  He is profoundly 
anxious in social situations in public areas.  There have 
been no remissions in symptoms.  

The veteran continues to work as a janitor for the State but 
there is some increased stress due to a new supervisor and 
added responsibilities.  His new supervisor wants to interact 
with the veteran at the beginning of each shift and complains 
about his work.  The veteran is moody and irritable with his 
supervisor but has not lashed out.  The veteran has not lost 
time from work as a result of his PTSD.  However, the 
examiner noted that it is a rather unique working situation 
(essentially alone with little interaction).  

The veteran had to sell his trailer home and move back in 
with his wife and children which has caused increased stress.  
The veteran and his wife argue a lot and his relationships 
with his children are distant and strained.  The veteran 
reported interest in starting a fish farming operation on his 
own and hopes that his 18 year old son will work with him.  
The examiner noted that the veteran seems to be making an 
attempt to have a better relationship with his family but 
these attempts were early and tenuous at best.  The veteran 
does not have any close friends and does not interact with 
anyone except people at work and family at home.

The examiner summarized the veteran's psychosocial 
functioning as follows:

The psychosocial functioning of this 
veteran, is essentially not changed since 
his last examination, although he has, 
out of necessity, has moved back into the 
house with his wife.  His family 
relationships remain distant and 
strained.  He has few friends.  He is 
essentially isolative.  He does pursue 
solitary recreation pursuits of fishing 
and using the computer.  He does continue 
to work at his night shift custodial job 
but it is this examiner's opinion, as was 
Dr. Guillian's opinion, that this is a 
very unique work environment which allows 
him to work alone and without the stress 
of interacting with other people.  It is 
not likely that he could work at a more 
conventional work environment.

On mental status examination, the veteran was neatly groomed 
and dressed and hygiene was adequate.  He was moderately 
anxious.  Eye contact was fairly good.  Affect was somewhat 
constricted.  Behavior was appropriate.  Speech was clear and 
goal oriented and he was oriented to person, place and time.  
Memory and cognition were generally intact, though there was 
evidence of some mild concentration difficulties.  There 
continued to be a mild to moderate depressive undertone as 
well as significant hypervigilance and feelings of paranoia.  
He did not exhibit any impaired impulse control.  Sleep 
impairment was significant.  There was no evidence of a 
separate Axis I or II mental disorder and the anxiety and 
depressive symptoms were felt to be part of the PTSD.  

Diagnosis was PTSD, prolonged, chronic, and severe.  GAF was 
estimated at 49.  The examiner noted that the veteran suffers 
serious symptomatology and impairment in most areas of 
functioning, including social relationships with family and 
friends.  Integrade summary was as follows:

Since the time of his last examination in 
May of 1999, his psychosocial functional 
status and quality of life has changed 
little, except that he had some increased 
stress with a new supervisor at work, 
some increased work load, and has been 
forced to move back into the house with 
his family, when he really would have 
chosen to continue living alone.  His 
symptom complex an[d] severity seem 
essentially unchanged since his last 
examination, with severe impairment with 
social interpersonal relationships, 
recreational, and family role 
functioning.  

A Social and Industrial Survey was conducted in July 2001.  
The veteran reported his work history since the age of 12.  
Since 1993, he has worked a full-time janitor's position.  
The veteran indicated he was paid well and reported wages for 
the year 2000 of approximately $40,000.  The veteran 
indicated that he does not feel that he can take it anymore.  
His supervisors have increased his work load and he is having 
trouble dealing with it.  It was noted the veteran was 
scheduled to go to work after the interview and seemed quite 
depressed and tearful at the prospect.  The veteran indicated 
he would like to leave his current job and try to raise fish.  
He has taken out a loan to do this and is worried that he 
will not be able to pay the loan back.  It was the examiner's 
impression that the veteran's PTSD has frequently interfered 
with his ability to maintain reasonable gainful employment.  

A July 2001 statement from the veteran's wife reports that 
she has been married to the veteran for about 30 years.  He 
is a very moody person and sometimes is depressed and does 
not like to be around other people.  Sometimes he is violent.  
In her opinion, the veteran's condition is getting worse.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's claim for an increased evaluation was received 
in August 1991.  At this time, PTSD was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  Under this rating formula, a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Id.

The Court has upheld an interpretation of this regulation 
that states that the criteria for a 100 percent rating are 
each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Effective November 7, 1996, PTSD is evaluated as follows: a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
evaluation is warranted if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
veteran's claim was filed prior to the regulatory changes and 
therefore, the Board will review the veteran's claim under 
the regulations in effect both before and after November 7, 
1996.  

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 9411 are not 
applicable prior to November 7, 1996, the effective date of 
revision.

For the period from August 2, 1991 to December 10, 1996, the 
veteran's PTSD was evaluated as 50 percent disabling.  Prior 
to September 18, 1996, the Board finds that an evaluation in 
excess of 50 percent is not warranted as the evidence does 
not reflect the presence of more than considerable social and 
industrial impairment.  The 1990 and 1991 examination reports 
reflect an essentially static disability with continued PTSD 
symptomatology.  The veteran did not want to be around 
people.  No cognitive deficits were present and insight was 
fair.  At the time of these examinations the veteran was 
unemployed.  It was noted that he had been attending school 
but quit due to his symptoms.  The evidence indicates that 
the veteran obtained his current employment in approximately 
1993.  The claims folder does not contain evidence supporting 
a finding of severe social and industrial impairment for this 
period of time.

Beginning September 18, 1996 the Board finds that the 
veteran's disability picture more closely approximates that 
of a 70 percent evaluation.  The September 1996 VA 
examination reports that the veteran did not want to be 
around people and had difficulty interacting with people in 
general.  Although the veteran was in a long-standing 
marriage and had six children, he avoided contact with them 
and had chronic marital difficulties.  Additionally, he 
needed to get away from them at least two to three nights a 
week and camped out alone.  It was noted that the veteran's 
PTSD symptoms appeared to have worsened and that he was 
socially isolated.  The veteran was employed; however, the 
nature of his employment allowed him to work unsupervised and 
did not require interaction with others.  GAF was estimated 
at 45 and it was the examiner's opinion that the veteran was 
having serious to severe problems in all areas of 
functionality in his life.  

The Board finds, however, that the veteran does not meet the 
criteria for an evaluation in excess of the currently 
assigned 70 percent.  Under the old criteria, an evaluation 
in excess of 70 percent required virtual isolation in the 
community, or totally incapacitating psychoneurotic symptoms, 
or the inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

The Board acknowledges the various statements in the 
examination reports regarding the veteran's social isolation.  
The evidence of record, however, does not support a finding 
that the veteran is virtually isolated in the community.  
While the veteran has few friends, he remains married and 
appears to have some contact with his family.  The veteran 
was separated from his wife for a period of time but had 
moved back in due to financial reasons.  He has continued to 
live in the same town with his family and to have limited 
contact.  Recent examination in February 2001 noted that the 
veteran was receiving counseling.  The veteran has had stable 
employment for a number of years and while his work is 
largely solitary, he still must interact with his supervisor, 
albeit on a limited basis.  The veteran has also expressed 
interested in starting a fish farming operation with his son 
or one other person.  

Clinical evidence indicates that the veteran continues to 
endorse most of the typical PTSD symptoms.  The evidence does 
not indicate totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality.  There is no 
evidence of disturbed thought or behavioral processes that 
result in profound retreat from mature behavior.  The veteran 
had heard voices in the past but understood that these were 
not real, and there is no evidence of frank psychotic 
symptoms.  The examinations of record have repeatedly noted 
that the veteran was oriented without cognitive deficits.  
The veteran is able to perform the activities of daily living 
and personal hygiene has been described as adequate. 

The record also does not establish that the veteran is 
demonstrably unable to obtain or retain employment.  The 
veteran works full-time as a janitor and has worked in this 
position since approximately 1993.  Examination reports 
indicate that the veteran's working situation is unique in 
that it is at night and the veteran essentially works alone 
with little interaction with others.  It is suggested that 
the veteran is able to work in a protected environment and 
that it is unlikely that he could work in a more conventional 
environment.  The Joint Motion for Remand points out that it 
is not clear whether "protected work environment" equates 
to marginal employment under 38 C.F.R. § 4.16(a).

Marginal employment generally exists when a veteran's earned 
annual income does not exceed the poverty threshold for one 
person.  38 C.F.R. § 4.16(a) (2001).  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop) when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  Id.

In considering the evidence, the Board finds that the 
veteran's full-time employment as a janitor does not equate 
to marginal employment.  Income reported by the veteran is 
well above the poverty threshold for one person.  On a facts 
found basis, the circumstances of this case do not support a 
conclusion that the veteran's employment is marginal.  The 
veteran's employment situation is certainly unique in that he 
can work relatively unsupervised and there is not a 
significant amount of interaction with others.  Although the 
circumstances of his employment have been described as a 
protected environment, he is working full-time for a State 
entity and not in a family business or a sheltered workshop.  
Further, there is no indication that he obtained his 
employment due to his disability or that he receives special 
treatment or varied working conditions because of it.  
Rather, it appears that he has been fortunate to find 
employment where the required schedule and the nature of the 
work are such that he is able to meet his job 
responsibilities and be productive in spite of his 
symptomatology.  

Similarly, the veteran does not meet the new criteria for an 
evaluation in excess of 70 percent which requires evidence of 
total occupational and social impairment due to various 
symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  The record does not contain evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, or memory 
loss for names of close relatives, own occupation or name.  

As previously discussed, the veteran does demonstrate severe 
occupational and social impairment.  However, any such 
impairment is not total.  The veteran still has contact with 
his family and remains gainfully employed.  The Board notes 
that on recent examination in February 2001 and during the 
Social and Industrial Survey, the veteran reported increasing 
stress and responsibilities at work and that he was having a 
difficult time coping and did not know how long he could stay 
at this job.  The veteran is apparently still working and has 
not lost time from work.  Additionally, the veteran is 
currently making plans to start his own business.  The 
veteran has also recently entered counseling and is taking 
medication, which helps with various symptoms.  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 70 percent, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for this disability.  While there is 
evidence that the veteran's service-connected PTSD interferes 
with his ability to maintain employment, he is currently 
employed and the level of impairment is contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).
ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to September 18, 1996 is denied. 

Entitlement to an evaluation of 70 percent for PTSD for the 
period from September 18, 1996, is granted, subject to the 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of the currently 
assigned 70 percent for PTSD is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

